DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of Application, Amendments and/or Claims
The amendment, filed 25 February 2022, has been entered in full. Claims 1, 8 and 19 are amended. Claims 7, 11, 18, 21 and 22 are canceled. Claims 1-6, 8-10, 12-17, 19 and 20 are pending and under examination.  
			Withdrawn Objections And/Or Rejections

The rejection to claims 1-17, 19-22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre- AIA ), second paragraph, as set forth at page 3 of the previous Office Action (31 August 2021), is withdrawn in view of the amendment (25 February 2022).
	The rejection to claims 1-17, 19-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph, scope of enablement, as set forth at pages 4-8 of the previous Office Action (31 August 2021), is withdrawn in view of the amendment (25 February 2022).
	The rejection to claims 1-17, 19-22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre- AlA), first paragraph, written description requirement, as set forth at pages 8-11 of the previous Office Action (31 August 2021), is withdrawn in view of the amendment (25 February 2022).
	The rejection to claims 1, 3-6, 9-16, 19-22 under 35 U.S.C. 102(a1) as being anticipated by Andersen et al. (US Patent 6,506,598; published 1/14/03) as evidenced by Millot et al. (British Journal of Haematology, 112:449-458, 2001), as set forth at pages 11-13 of the previous Office Action (31 August 2021), is withdrawn in view of the amendment (25 February 2022).
	The rejection to claims 19-22 under 35 U.S.C. 102(a1) as being anticipated by Builder et al. (US Patent 5,808,006; published 9/15/98), as set forth at pages 13-14 of the previous Office Action (31 August 2021), is withdrawn in view of the amendment (25 February 2022).
The rejection to claims 19 and 20 under 35 U.S.C. 102(a1) as being anticipated by Kaufman et al. (Biochemistry, Vol. 33/No. 38, Aug 23, 1994), as set forth at page 14 of the previous Office Action (31 August 2021), is withdrawn in view of the amendment (25 February 2022).
	The rejection to claims 1 and 8 under 35 U.S.C. 103 as being unpatentable over Andersen et al. (US Patent 6,506,598; published 1/14/03) as evidenced by Millot et al. (British Journal of Haematology, 112:449-458, 2001) in view of Egrie et al. (WO 01/81405; published 11/1/01) and Escary (US 2003/0050269; published 3/13/03),  as set forth at pages 15-18 of the previous Office Action (31 August 2021), is withdrawn in view of the amendment (25 February 2022).

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
1.  Claims 1-6, 8-10, 12-17, 19 and 20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 7,972,810. The basis for this rejection is set forth at pages 18-21 of the previous Office Action (31 August 2021). 
	2. Claims 19 and 20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 of U.S. Patent No. 8,617,878. The basis for this rejection is set forth at pages 21-22 of the previous Office Action (31 August 2021).
	3. Claims 1-6, 8-10, 12-17, 19 and 20 remain rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-16 of U.S. Patent No. 9,273,110. The basis for this rejection is set forth at pages 22-23 of the previous Office Action (31 August 2021).
Applicant argues that since the Office Action is Non-Final, they request that all of the double patenting rejections be held in abeyance. 
	Applicant’s arguments have been fully considered but are not considered. Applicant’s attention is  directed to M.P.E.P. § 804(I)(B)(1), which states:  A complete response to a nonstatutory double patenting (NSDP) rejection is either a reply by applicant showing that the claims subject to the rejection are patentably distinct from the reference claims or the filing of a terminal disclaimer in accordance with 37 CFR 1.321  in the pending application(s) with a reply to the Office action (see MPEP § 1490 for a discussion of terminal disclaimers). Such a response is required even when the nonstatutory double patenting rejection is provisional.
As filing a terminal disclaimer, or filing a showing that the claims subject to the rejection are patentably distinct from the reference application’s claims, is necessary for further consideration of the rejection of the claims, such a filing should not be held in abeyance. Only objections or requirements as to form not necessary for further consideration of the claims may be held in abeyance until allowable subject matter is indicated. Replies with an omission should be treated as provided in MPEP § 714.03.Therefore, an application must not be allowed unless the required compliant terminal disclaimer(s) is/are filed and/or the withdrawal of the nonstatutory double patenting rejection(s) is made of record by the examiner. See MPEP § 804.02, subsection VI, for filing terminal disclaimers required to overcome nonstatutory double patenting rejections in applications filed on or after June 8, 1995. (emphasis added)
 	Accordingly, all of the instant nonstatutory double patenting rejections are maintained and are not expressly not held in abeyance.

NEW REJECTIONS/OBJECTIONS
 Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
1.  Claims 1, 3-6, 8-10, 12-16, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Andersen et al. (Reference of record; US Patent 6,506,598; published 1/14/03) as evidenced by Millot et al. (Reference of record, British Journal of Haematology, 112:449-458, 2001) in view of Egrie et al. (Reference of record; WO 01/81405; published 11/1/01). 
Andersen et al. teach the production of glycoproteins by a process comprising culturing mammalian host cells expressing nucleic encoding said glycoprotein in the presence of a divalent metal cation (abstract). Andersen et al. teach that the invention concerns a process for the production of glycoproteins in a mammalian cell culture (column 1, lines 10-20)(applies to claim 1). 
Andersen et al. teach the use of glycoprotein t-PA.  Anderson et al. teach other preferred glycoproteins include GM-CSF (column 10, lines 34-37). GM-CSF induces erythroid proliferation (i.e. erythropoiesis stimulating molecule) as evidence by Millot et al. (applies to claim 1).
Andersen et al. teach that it has been found that during the production of glycoproteins in mammalian cells, the use of certain divalent metals, such as manganese, increase site occupancy of glycosylation sites and that the findings can be extended to other glycoproteins (column 7, lines 30-40; column 13, line 57-column 14, line 22 and column 20, lines 15-24). Andersen et al. teach terminal glycosylation to include sialylation and galactosylation (column 1, lines 49-56)(applies to claims 1 and 19).  Andersen et al. employ manganese and CHO cells (column 8, lines 1-15)(applies to claims 9 and 10). Andersen et al. teach that the culture medium contains 0.01-100uM; 0.01-150uM and 10 uM-100 uM, amounts of manganese in a serum free medium, which is added during the growth phase (column 8, lines 24-32; column 9, lines 32-39; column 15, lines 1-9 and column 16, lines 37-48)(applies to claims 1, 6, 12, 15 and 19). Because the manganese concentration range taught by the Andersen lies completely within the recited range, enhanced sialylation would have been inherent (applies to claims 1 and 19).
Andersen et al. teach growth phase of the cell culture as the period of exponential growth. During this phase, cells are cultured for a period between 1-4 days (column 11, lines 45-65)(applies to claims 15 and 16). Andersen et al. teach the use of all essential amino acids and cysteine in the cell culture medium (column 12, lines 37-66 and Table 1, column 20, lines 40-66)(applies to claim 13). Andersen et al. teach the use of roller bottles to culture glycoproteins (column 17, lines 15-25)(applies to claim 14). Andersen et al. teach that the mammalian cells that express the desired glycoprotein should express or be manipulated to express the particular enzymes such that under suitable conditions, the appropriate post-translational modification occurs in vivo. Andersen et al. teach that the enzymes include those enzymes necessary for the addition and completion of N- and O-linked carbohydrates. Andersen et al. teach that the enzymes optionally include beta(1,4) galactosyltransferase and an appropriate sialyltransferase (column 15, lines 34-60).  It is noted that beta(1,4) galactosyltransferase transfers galactose (i.e. galactosylation) and sialyltransferase transfers sialic acids (i.e. sialylation)(applies to claims 1, 3-5, 19 and 20).
Andersen et al. do not teach wherein the sialylated erythropoiesis-stimulating molecule comprises SEQ ID NO:2.
Egrie et al. teach an amino acid sequence that is 100% identical to instant SEQ ID NO:2 and the DNA encoding sequence. Sequence Search Alignment Result of Record (see previous Office Action, 8/31/21; pages 25-27). See Egrie et al. (pages 31-45, Figure 11 and claims)(applies to claims 1, 8 and 19). 
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a method for producing an erythropoiesis stimulating molecule comprising the step of growing a manganese-responsive host cell in a culture medium containing an amount of manganese effective to increase the sialylation of said erythropoiesis stimulating molecule, wherein the concentration of manganese in said culture medium ranges from about 0.01-100uM; 0.01-150uM and 10-100 uM, amounts of manganese, as taught by Anderson et al., wherein the sialylated erythropoiesis stimulating molecule comprises an amino acid sequences that is 100% identical to instant SEQ ID NO:2, as taught by Egrie et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. Andersen et al. teach that it has been found that during the production of glycoproteins in mammalian cells, the use of certain divalent metals, such as manganese, increase site occupancy of glycosylation sites and that the findings can be extended to other glycoproteins. The modifications taught by Anderson can affect the activity of recombinantly made proteins such as having longer half-lives. Egrie et al. teach the amino acid sequence of glycoprotein darbepoetin. Knowing the sequences of glycoproteins such as darbepoetin allow these proteins to be made recombinantly in large quantities.
APPLICANT’S ARGUMENT POINT ONE:
	Applicant discusses the Anderson reference. Applicant argues that Anderson explicitly discloses that for MnCl2, an increasing positive effect on N- site occupancy was only observed for concentrations up to 100 nM. Applicant argues that with higher concentrations, no further improvement was observed. Applicant directs the Examiner’s attention to Anderson Figure 10B and page 25, lines 1-3, which states, “Supplementing the medium with additional manganese over the 3 nM control value significantly increased the t-PA Type 1 content (improved site-occupancy) about 2.5%. A positive titration effect was observed between 3nM and 100 nM. No further improvement occurred when increasing the concentration up to 100 uM”.  Applicant argues that in other words, Anderson concludes that a MnCl2 concentration of 100 nM (which equals 0.1 uM), provides for an optimized N-glycosylation site occupancy in the glycoprotein and higher concentrations do not lead to further improvements. Applicant maintains that the person of ordinary skill in the art would not have been led by Anderson to the concentrations recited in the amended claims because the claim concentrations are higher than the concentrations of Anderson. 
	Applicant’s arguments have been fully considered but are not persuasive. As stated above by Applicant, a concentration of 100 nM (nanomolar) equals 0.1 uM (micromolar). Instant Claim 1 is amended to recite “wherein the concentration of manganese in said culture medium ranges from about 0.04 to about 40 uM.  A concentration of 0.1 uM of MnCl2 taught by Anderson,  is within the range 0.04-40uM, currently recited in Claim 1. In addition, the Examiner notes that Anderson states,  “No further improvement occurred when increasing the concentration up 100 uM, which is still an effective concentration” (see column 25,lines 1-3). Andersen et al. teach 100 uM as an effective concentration of MnCl2. 
APPLICANT’S ARGUMENT POINT TWO:
	Applicant argues that based on the findings presented in Anderson, a skilled person would not have assumed that the effects achieved by the addition of MnCl2 to culture could not be expanded to glycoproteins other than t-PA. Applicant argues that the authors themselves do not expand their conclusions to any protein other than t-PA and that that a skilled person would not have predicted that the teachings of Anderson could be transferred to other glycoproteins. Applicant cites the 5th paragraph of page 25
"In conclusion, several culture conditions that affect t-PA N-glycosylation site-occupancy have been identified. [...] Factors that increase the proportion of cells in the GO/G1 phase, such as temperature, butyrate, and cell-cycle inhibitors, increase site occupancy, as do increased amounts of certain divalent metal cations [...]”
	Applicant’s arguments have been fully considered but are not found persuasive. 
Anderson et al. clearly teach “The present invention concerns a process for the production of glycoproteins in mammalian cell culture” (abstract and column 1, lines 10-15).  Andersen et al. teach that it has been found that during the production of glycoproteins in mammalian cells, the use of certain divalent metals, such as manganese, increase site occupancy of glycosylation sites and that the findings can be extended to other glycoproteins (column 7, lines 30-40; column 13, line 57-column 14, line 22 and column 20, lines 15-24).  
	Andersen et al. teach the use of glycoprotein t-PA.  Anderson et al. teach other preferred glycoproteins include GM-CSF (column 10, lines 34-37). GM-CSF induces erythroid proliferation (i.e. erythropoiesis stimulating molecule) as evidence by Millot et al. Lastly, MPEP 2123 states: disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or non-preferred embodiments (In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971).
APPLICANT’S ARGUMENT POINT THREE:
	Applicant argues that it should also be taken into account that Anderson clearly teaches that other ways to increase N-site occupancy are much more effective than the addition of Mn2 ions to the culture media. Applicant cites Anderson at Example 1 and Example 2. Applicant argues that Anderson at Example 1 demonstrates that N- site occupancy can be increased by 5-7% by reducing the temperature during cell culturing from 37°C to 33°C (an increase from 38% at 37°C to 43-45% at 33°C; see page 22, lines 25- 30 and Figure 4). Applicant argues Anderson at Example 2 shows that a temperature shift from 37°C to 31°C increased N-site occupancy by 6% (see page 23, lines 9-10 and Figure 6). Applicant maintains that this clearly shows that if the skilled person would have contemplated modifying glycosylation based on Anderson, the person would have chosen to reduce the temperature during cell culturing. Applicant argues that even if the skilled person -in spite of the various alternative and more effective methods disclosed in Anderson- would have considered the addition of a divalent cation to improve glycosylation, the person would have selected Fe2 ions rather than Mn2 ions. Applicant argues that Anderson at Example 4 describes that the addition of Fe2 ions to the media is much more effective than the addition of Mn2 ions. Applicant argues that while the addition of Mn2 ions improved N-site occupancy by only 2.5%, the addition of Fe2 ions improved N-site occupancy by 4.0%. Applicant argues that there was no motivation based on Anderson to modify the teaching of Andersen by adding Mn2 ions in a concentration of 0.4-40 uM.
Applicant’s arguments have been fully considered but are not persuasive. MPEP 2144 IV teaches: The reason or motivation to modify the reference may often suggest what the inventor has done, but for a different purpose or to solve a different problem. It is not necessary that the prior art suggest the combination to achieve the same advantage or result discovered by applicant. See, e.g., In re Kahn, 441 F.3d 977, 987, 78 USPQ2d 1329, 1336 (Fed. Cir. 2006) (motivation question arises in the context of the general problem confronting the inventor rather than the specific problem solved by the invention); Cross Med. Prods., Inc. v. Medtronic Sofamor Danek, Inc., 424 F.3d 1293, 1323, 76 USPQ2d 1662, 1685 (Fed. Cir. 2005) ("One of ordinary skill in the art need not see the identical problem addressed in a prior art reference to be motivated to apply its teachings."); In re Linter, 458 F.2d 1013, 173 USPQ 560 (CCPA 1972).
APPLICANT’S ARGUMENT POINT FOUR:
Applicant argues that Anderson is silent on a potential effect of manganese on sialylation. Applicant argues the inventors found that a considerable portion of recombinantly produced erythropoietin molecules is incompletely sialylated due to defects in the complex N-glycan processing. Applicant argues that the addition of manganese to the culture medium was found to correct this defect, amongst others, by increasing the glycosylation of sugar chains which in turn allows for a more complete terminal sialylation of said sugar chains. Applicant argues that Anderson does not suggest that the addition of manganese could improve galactosylation or sialylation. Applicant argues that in contrast, Anderson is strictly limited to the discussion of N-linked glycosylation site occupancy. Applicant argues that Egrie do disclose or suggest the manganese concentration of the amended claims that is missing from Anderson.
Applicant’s arguments have been fully considered but are not found persuasive. 
MPEP 2112 II teaches: There is no requirement that a person of ordinary skill in the art would have recognized the inherent disclosure at the time of invention, but only that the subject matter is in fact inherent in the prior art reference. Schering Corp. v. Geneva Pharm. Inc., 339 F.3d 1373, 1377, 67 USPQ2d 1664, 1668 (Fed. Cir. 2003) (rejecting the contention that inherent anticipation requires recognition by a person of ordinary skill in the art before the critical date and allowing expert testimony with respect to post-critical date clinical trials to show inherency). 
MPEP 2112 III teaches: Where applicant claims a composition in terms of a function, property or characteristic and the composition of the prior art is the same as that of the claim but the function is not explicitly disclosed by the reference, the examiner may make a rejection under both 35 U.S.C. 102  and 103. "There is nothing inconsistent in concurrent rejections for obviousness under 35 U.S.C. 103  and for anticipation under 35 U.S.C. 102." In re Best, 562 F.2d 1252, 1255 n.4, 195 USPQ 430, 433 n.4 (CCPA 1977). This same rationale should also apply to product, apparatus, and process claims claimed in terms of function, property or characteristic. 
MPEP 2141.02 V teaches: Disclosed inherent properties are part of “as whole” inquiry. "In determining whether the invention as a whole would have been obvious under 35 U.S.C. 103, we must first delineate the invention as a whole. In delineating the invention as a whole, we look not only to the subject matter which is literally recited in the claim in question... but also to those properties of the subject matter which are inherent in the subject matter and are disclosed in the specification. . . Just as we look to a chemical and its properties when we examine the obviousness of a composition of matter claim, it is this invention as a whole, and not some part of it, which must be obvious under 35 U.S.C. 103." In re Antonie, 559 F.2d 618, 620, 195 USPQ 6,8 (CCPA 1977) (emphasis in original) (citations omitted) (The claimed wastewater treatment device had a tank volume to contactor area of 0.12 gal./sq. ft. The court found the invention as a whole was the ratio of 0.12 and its inherent property that the claimed devices maximized treatment capacity regardless of other variables in the devices. The prior art did not recognize that treatment capacity was a function of the tank volume to contactor ratio, and therefore the parameter optimized was not recognized in the art to be a result-effective variable.). See also In re Papesch, 315 F.2d 381, 391, 137 USPQ 43, 51 (CCPA 1963) ("From the standpoint of patent law, a compound and all its properties are inseparable.").
In the instant case, Claim 1 is drawn to a method for producing an erythropoietic composition comprising sialylated erythropoiesis-stimulating molecules. The instant specification teaches the term "erythropoietic activity" means activity to stimulate erythropoiesis. 
The steps of the method comprise growing a manganese-responsive host cell in a culture medium containing an amount of manganese effective to increase the sialylation of said erythropoietic composition, wherein the host cell has been transfected with a DNA encoding erythropoiesis-stimulating molecules comprising darbepoetin (SEQ ID NO: 2), or analogs thereof with at least 95% homology to SEQ ID NO: 2 and still retaining erythropoietic activity, and wherein the concentration of manganese in said culture medium ranges from about 0.040 to about 40 uM. 
Claim 1 does not actually require recovering the highly sialylated erythropoiesis-stimulating molecule (i.e. recovering an erythropoietic composition wherein less than about 5% of the erythropoiesis-stimulating molecule are lower sialylated).
 Claim 1 is merely drawn to growing a host cell transfected with DNA encoding SEQ ID NO:2 or analogs with at least 95% homology to SEQ ID NO:2, wherein the concentration of manganese in the culture medium ranges from about 0.04-40 uM (or 0.4 to about 4 uM).  
Andersen et al. teach that it has been found that during the production of glycoproteins in mammalian cells, the use of certain divalent metals, such as manganese, increase site occupancy of glycosylation sites and that the findings can be extended to other glycoproteins. Anderson et al. teach other preferred glycoproteins include GM-CSF. GM-CSF induces erythroid proliferation (i.e. erythropoiesis stimulating molecule) as evidence by Millot et al.  Andersen et al. teach terminal glycosylation to include sialylation and galactosylation.
Andersen et al. employ manganese and CHO cells. Andersen et al. teach that the culture medium contains 0.01-100uM; 0.01-150uM and 10 uM-100 uM, amounts of manganese. The Examiner maintains that because the manganese concentration range taught by the Andersen lies completely within the recited range, enhanced sialylation would have been inherent; the method of Andersen et al. would inherently increase sialylation of an erythropoiesis-stimulating molecule, wherein the host cell is transfected with a DNA encoding the erythropoiesis-stimulating molecule.  
Andersen et al. teach that the mammalian cells that express the desired glycoprotein should express or be manipulated to express the particular enzymes such that under suitable conditions, the appropriate post-translational modification occurs in vivo. Andersen et al. teach that the enzymes include those enzymes necessary for the addition and completion of N- and O-linked carbohydrates.  Andersen et al. teach that the enzymes optionally include beta(1,4) galactosyltransferase and an appropriate sialyltransferase. It is noted that beta(1,4) galactosyltransferase transfers galactose (i.e. galactosylation) and sialyltransferase transfers sialic acids (i.e. sialylation). Egrie et al. teach an amino acid sequence that is 100% identical to instant SEQ ID NO:2.


2.  Claims 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable Builder et al. (Reference of record; US Patent 5,808,006; published 9/15/98) in view of Egrie et al. (Reference of record; WO 01/81405; published 11/1/01).
Builder et al. teach the invention encompasses cells in culture (whole broth wherein cells are not separated irrespective of the tank where they are grown), as well as those which have been subjected to homogenization or centrifugation. Builder et al. teach that the phrase cell culture refers not only to mammalian cell culture but to cultures of any cells, including prokaryotic and yeast cells (column 9, line 63-column 10, line 6). Builder et al. teach the recombinant production of proteins such as glycoprotein erythropoietin (EPO) (column 1, lines 15-25 and column 9, line 8)(applies to claims 19 and 20). Builder et al. teach host cell medium comprising 0.01-15 uM of manganese (column 6, lines 59-67)(applies to claim 19). Because the manganese concentration range taught by Builder lies completely within the recited range, enhanced sialylation would have been inherent (applies to claim 19). 
Builder et al. teach that the fermentation vessel refers to a tank or other apparatus wherein culturing of the host cells takes place so as to produce the polypeptide of interest. The fermentation broth or medium is the culturing medium used for the cells (column 10, lines 16-20). Builder et al. teach that the manganese may be added exogenously or may be residual from the fermentation or otherwise already present in solution containing the protein of interest (column 11, line 66-column 12, line 7).
Builder et al. do not teach wherein glycoprotein EPO comprises SEQ ID NO:2.
Egrie et al. teach an amino acid sequence that is 100% identical to instant SEQ ID NO:2 and the DNA encoding sequence. Sequence Search Alignment Result of Record (see previous Office Action, 8/31/21; pages 25-27). See Egrie et al. (pages 31-45, Figure 11 and claims)(applies to claim 19).
It would have been obvious for one of ordinary skill in the art before the effective filling date to modify a culture medium comprising host cells and manganese, wherein the concentration of manganese in said culture medium ranges from  0.01-15 uM, as taught by Builder et al. by employing a DNA sequence encoding glycoprotein darbepoetin that is 100% identical to SEQ ID NO:2 as taught by Egrie et al. One of ordinary skill in the art before the effective filing date, would have been motivated to make such modifications and expect success for the following reasons. Builder et al. teach the recombinant production of proteins such as glycoprotein erythropoietin. Egrie et al. teach the sequence of glycoprotein darbepoetin.  Recombinant DNA techniques have become the method of choice because of the large quantities of protein, which can be produced in bacteria and other host cells. Knowing the sequences of glycoproteins such as darbepoetin allow these proteins to be made recombinantly in large quantities.


				Conclusion
			No claims are allowed

.Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

	
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINA M DEBERRY whose telephone number is (571)272-0882. The examiner can normally be reached M-F 9:00-6:30 pm (alt Fri).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Joanne Hama can be reached on 571-272-2911. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ELIZABETH C. KEMMERER/                                                                 Primary Examiner, Art Unit 1646                                                                                                                                       



/R.M.D/Examiner, Art Unit 1647                                                                                                                                                                                                        5/25/2022